Citation Nr: 0416065	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS).

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, and an April 2003 rating decision by the RO 
in Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the veteran sought treatment at a VA 
facility in November 1990, at which time he reported a prior 
diagnosis of AIDS.  Records documenting any diagnosis of AIDS 
prior to November 1990 are not associated with the claims 
file.  An effort should be made to obtain these records. 

Additionally, in support of his claim for service connection 
for AIDS and ulcers, on the issue of a medical nexus between 
the current conditions and prior military service, the 
veteran submitted a private medical opinion, dated in October 
2002, which relates the veteran's "current medical 
difficulties" to his sickness experienced in the military.  
The letter also notes that the veteran is under the doctor's 
care.  In March 2003, the same doctor opined that the 
veteran's AIDS was related to medical problems experienced in 
service.  Corresponding private clinical records are not 
associated with the claims file.  An effort should be made to 
obtain these records. 

In view of the current state of the record, it is the opinion 
of the Board that further development is required.  The 
record on appeal is deficient in that it lacks potentially 
relevant evidence which could reveal information essential to 
the determination whether relief can be granted to the 
veteran.  Littke v. Derwinski,       1 Vet. App. 90 (1990).  
Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

It is also the opinion of the Board that a contemporaneous 
and thorough VA examination and medical opinion would assist 
the Board in clarifying the nature and etiology of the 
veteran's disorders and would be instructive with regard to 
the appropriate disposition of the issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

While the Board regrets the further delay that the remand of 
this case will cause, it recognizes that due process 
considerations require such action.  Accordingly, the case is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request that the veteran 
provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2003).

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA or 
private (other than the VA Medical Center, 
Atlanta), who treated him for AIDS or ulcers.  
After securing the necessary releases, the RO 
should request copies of any medical records 
which have not been associated with the 
claims folder, to include any clinical 
records documenting the veteran's original 
diagnosis of AIDS in or around August 1990 
and any diagnosis or treatment of ulcers.  
This should include clinical records of Dr. 
DuBois (see medical opinion in file).  All 
records received should be associated with 
the claims file.

3.  Thereafter, the veteran should be 
scheduled for a VA examination in order to 
determine the etiology of his AIDS and ulcer 
condition.  It is essential that the claims 
folder be provided to the examiner for review 
in conjunction with this examination and that 
fact should be so noted in the medical 
report.  All testing deemed necessary by the 
examiner should be performed and the results 
reported.   In conjunction with a review of 
the claims folder and an examination of the 
veteran, the examiner is asked to render 
opinions as to the following:

(a)  Whether it is at least as likely as 
not (probability of 50 percent or more) 
that the veteran's AIDS is related to 
episodes of abdominal pain treated in 
service (attention is drawn to the March 
2003 opinion of Dr. DuBois).  

(b)  Whether the veteran has a chronic 
ulcer condition. 

(c)  If so, whether it is at least as 
likely as not (probability of 50 percent 
or more) that his ulcer condition is 
related to episodes of abdominal pain 
treated in service.

The examiner should explain the rationale for 
any opinion expressed.

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues of entitlement to 
service connection for AIDS and ulcers.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



